33 Mich. App. 344 (1971)
189 N.W.2d 803
PEOPLE
v.
ANTHONY
Docket No. 10611.
Michigan Court of Appeals.
Decided April 30, 1971.
*345 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Jack J. Kraizman, for defendant on appeal.
Before: LESINSKI, C.J., and V.J. BRENNAN and DANHOF, JJ.
PER CURIAM.
Defendant Jessie Anthony was convicted upon his plea of guilty of attempted breaking and entering with intent to commit larceny. MCLA § 750.92 (Stat Ann 1962 Rev § 28.287).[1] He appeals as of right, alleging that the trial court did not comply with the requirements of GCR 1963, 785.3 before accepting the guilty plea.
Defendant assigns as error the trial court's failure to explain the elements of the crime of attempted breaking and entering. The court rule requires the trial court to inform the defendant of the nature of the accusation made; there is no requirement that the elements of the crime be explained to a defendant before accepting a plea of guilty. People v. Melvin (1969), 18 Mich. App. 652; People v. Washington (1970), 23 Mich. App. 638.
Defendant's statements to the court concerning his participation in the crime reveal that while his friends chopped a hole in the roof of a clothing store and entered for the purpose of stealing clothes, defendant stayed outside. When he saw police coming to the scene, he went inside to warn his friends and was apprehended in the store. He admitted that the group intended to share the fruits of the *346 crime. The defendant's statements establish the requisite intent to aid in the commission of larceny and make him an accessory to the crime; as such, he may be convicted as a principal.[2] See People v. Thomas (1971), 30 Mich. App. 295.
We find that a sufficient factual basis for the plea existed, and that the truth of the plea was reasonably ascertained.
Affirmed.
NOTES
[1]  See MCLA § 750.110 (Stat Ann 1971 Cum Supp § 28.305).
[2]  MCLA § 767.39 (Stat Ann 1954 Rev § 28.979).